DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 5/25/2022, with respect to claims 6, 8-10, 16 and 18-20 have been fully considered and are persuasive in view of the cancellation of these claims (Applicant’s Arguments and Remarks, page 6).  The previous grounds of rejection have been withdrawn. 

Allowable Subject Matter

Claims 1-5 and 11-15 allowed.

The following is an examiner’s statement of reasons for allowance: 

Applicant’s Arguments and Remarks, filed 5/25/2022 are found persuasive regarding rejected claims 6, 8-10, 16 and 18-20 in view of the cancellation of these claims. 
Previously indicated allowable claims 1-5 and 11-15 stand allowed for the reasons stated in the indication of allowability in the Non-Final Rejection dated 9/21/2021 (pages 9-11) (note also the discussion of why no double patenting rejection has been presented on page 12).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466